Title: From George Washington to Anthony Wayne, 3 January 1781
From: Washington, George
To: Wayne, Anthony


                        

                            
                            My dear Sir
                            Head Quarters New Windsor 3d-4 January 1781
                        
                        I this day, at Noon, recd yours of the 2d in the Morning, by Major Fishbourn, who has given me a full account
                            of the unhappy and alarming defection of the Pennsylvania line. The Officers have given convincing proofs that every thing
                            possible was done by them to check the Mutiny upon its first appearance, and it is to be regretted that some of them have
                            fallen sacrifices to their Zeal. I very much approve of the determination of yourself—Colo. Butler and Colo. Stewart to
                            keep with the troops, if they will admit of it, as, after the first transports of passion, there may be some favorable
                            intervals which may be improved. I do not know where this may find you, or in what situation. I can therefore only advise
                            what seems to me most proper at this distance and upon a consideration of all circumstances.
                        Opposition, as it did not succeed in the first instance, cannot be effectual while the Men remain together,
                            but will keep alive resentment and will tempt them to turn about and go in a body to the enemy, who by their Emissaries
                            will use every Argument and mean in their power to persuade them that it is their only Asylum, which, if they find their
                            passage stopped at the Delaware, and hear that the Jersey Militia are collecting in their rear, they may think but too
                            probable. I would therefore recommend it to you to cross the Delaware with them—draw from them what they conceive to be
                            their principal Grievances and promise to represent faithfully to Congress and to the State the substance of them and to
                            endeavour to obtain a redress. If they could be stopped at Bristol or Germantown the better—I look upon it, that if you
                            can bring them to a negociation, matters may afterwards be accommodated, but that an attempt to reduce them by force will
                            either drive them to the Enemy, or dissipate them in such a manner that they will never be recovered.
                        Major Fishbourn informs me that General Potter and Colo. Johnston had gone forward to apprise Congress of
                            this unhappy event, and to advise them to go out of the way to avoid the first burst of the Storm. It was exceedingly
                            proper to give Congress and the State notice of the Affair that they might be prepared, but the removal of Congress,
                            waving the indignity, might have a very unhappy influence. The Mutineers finding the Body, before whom they were
                            determined to lay their Grievances, fled, might take a new turn, and wreak their vengeance upon the persons and properties
                            of the Citizens, and in a town of the size of Philadelphia there are numbers who would join them in such a business. I
                            would therefore wish you, if you have time, to recall that advice, and rather recommend it to them to stay and hear
                            what propositions the Soldiers have to make.
                        Immediately upon the receipt of your letter I took measures to inform myself of the temper of the Troops in
                            this quarter, and have sent into the Country for a small Escort of Horse to come to me, and if nothing alarming appears
                            here and I hear nothing further from you, I shall, tomorrow Morning, set out towards Philadelphia by the Route of
                            Chester—Warwick. Colo. Sewards. Davenports Mill Morris Town. Somerset, Princetown,. Trenton on which you will direct any
                            dispatches for me. As I shall be exceedingly anxious to hear what turn matters have taken, or in what situation they
                            remain, you will be pleased to let me hear from you. I am with very great Regard Dear Sir Your most obt & hble
                            Servt
                        
                            Go: Washington
                        
                        
                            P.S. 4th Jany 7 OClock A.M. Upon second thoughts, I am in doubt whether I shall come down, because the
                                Mutineers must have returned to their duty or the business be in the hands of Congress before I could reach you, and
                                because I am advised by such of the General Officers as I have seen not to leave this post in the present situation of
                                things—temper of the troops—and distress of the Garrison for want of Flour—Cloathing and in short every thing.
                        

                    